Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging the administrative determination finding him guilty of violating the prison disciplinary rules that prohibit inmates from engaging in violent conduct, making threats, engaging in harassment and disobeying a direct order. Contrary to petitioner’s contention, the detailed misbehavior report, together with the testimony presented at the hearing, provided substantial evidence to support the finding of guilt (see, Matter of Foster v Coughlin, 76 NY2d 964). Furthermore, the refusal to testify form signed by one of the requested inmate witnesses adequately explained the reasons for his refusal to testify (see, Matter of Boyd v Selsky, 232 AD2d 929). Petitioner’s remaining contentions, including his assertion that he received inadequate employee assistance, have been reviewed and found to be without merit.
Mikoll, J. P., Mercure, Crew III, White and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.